UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 27, 2010 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 27, 2010, the Board of Directors of the Registrant adopted an amendment to its bylaws (the “Bylaws”), effective immediately.The amendment revised Section 2.2 of the Bylaws to remove the requirement that each director of the Registrant be a resident of the Commonwealth of Virginia and to remove the prohibition on standing for election or reelection as a director after a nominee’s seventy-second birthday. The full text of the Bylaws, as amended to date, is attached as Exhibit 3.1 to this report and is incorporated by reference into this Item 5.03. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Bylaws of Middleburg Financial Corporation (restated in electronic format as of October 28, 2010). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date:October 28, 2010 By: /s/ Jeffrey H. Culver Jeffrey H. Culver Executive Vice President, Chief Operating Officer and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Bylaws of Middleburg Financial Corporation (restated in electronic format as of October 28, 2010).
